DETAILED ACTION
Claims 1-20 are pending, and claims 1-6 are currently under review.
Claims 7-20 are withdrawn.
Claims 21-30 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6, in the reply filed on 10/10/2022 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro et al. (EP0541887).
Regarding claim 1, Moro et al. discloses a soft magnetic composite component [p.2 ln.35-37]; wherein said composite includes an iron-based core particle that is coated by a non-magnetic oxide layer or high resistance magnetic substance [p.5 ln.22-24, p.6 ln.3-8, p.7 ln.31-33].  The examiner considers the aforementioned components of Moro et al. to meet the claimed limitations of a ferromagnetic material and oxide, respectively, as would have been recognized by one of ordinary skill.  In the case of high resistance magnetic substances, it would have been obvious to select ferrites from the disclosed group of substances because one of ordinary skill would have been able to reasonably envision each member of the disclosed group of high resistance magnetic substances disclosed by Moro et al.  See MPEP 2144.08(II)(A)(4)(a).
Moro et al. does not expressly teach the limitation of an interface between the ferromagnetic material and oxide having antiphase domain boundaries as instantly claimed.  However, the examiner submits that this feature would have been expected or would have naturally flowed from the composite material of Moro et al. as will be further explained below.  Specifically, the instant specification discloses that the claimed invention is achieved through milling ferromagnetic material and oxide material, compacting the milled mixture, and annealing the formed compact at a temperature range of about 500 to 1200 degrees C [0071 spec.].  Moro et al. discloses an identical composite material as stated above, as well as an overlapping method of coating the powder mixture of iron-based magnetic particles with a non-magnetic oxide through mechano-fusion (ie. milling) [p.5 ln.22-24, p.6 ln.3-8, 16-25], compacting said powder mixture, and annealing said compact preferably at a temperature of 400 to 1000 degrees C [p.8 ln.14-20, p.10 ln.22-23].  Therefore, since Moro et al. discloses an identical composition and overlapping manufacturing parameters, a feature of an antiphase domain boundary interface as claimed would have been expected or would have naturally flowed from the magnetic composite material of Moro et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 2, Moro et al. discloses the composite of claim 1 (see previous).  Moro et al. further discloses that the iron-based material can include Fe-Al-Si, Fe-Ni, Fe-Si, or Fe-Co alloys [p.5 ln.20-25].
Regarding claim 3, Moro et al. discloses the composite of claim 1 (see previous).  Moro et al. further discloses that the non-magnetic oxide material can include MgO and the high resistance magnetic material can include soft ferrites such as Mn-Zn ferrite or Ni-Zn ferrite [p.5 ln.22-24, p.6 ln.3-8, p.7 ln.31-33].
Regarding claim 4, Moro et al. discloses the composite of claim 1 (see previous).  Moro et al. further discloses that the non-magnetic oxide thickness and high resistance magnetic material thickness can be 0.02 to 1 micrometers and 0.02 to 10 micrometers, respectively [p.6 ln.9-11, p.8 ln.11-13].  The examiner notes that the aforementioned ranges fall within and overlap that of the instant claim.  See MPEP 2131.03 & MPEP 2144.05(I).
Regarding claim 5, Moro et al. discloses the composite of claim 1 (see previous).  Moro et al. further teaches that, prior to coating with high resistance magnetic material, the ferromagnetic material can also be diffusionally coated with metal oxides through treatment in an oxygen atmosphere [p.6 ln.36-38].  Although Moro et al. does not expressly teach the formation of Fe2O3, the examiner notes that treating iron-based alloys in an oxygen atmosphere will naturally form iron oxides, namely FeO, Fe2O3, and Fe3O4, as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  Therefore, the examiner submits that Fe2O3 will naturally form on the surface of the ferromagnetic material when the diffusion step of Moro et al. is performed.
Regarding claim 6, Moro et al. discloses the composite of claim 5 (see previous).  Moro et al. further teaches that the diffusion layer can be 3 to 300 nanometers thick [p.7 ln.5-6].  The examiner notes that the overlap between the disclosed thickness of Moro et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro et al. (EP0541887) as applied to claim 1 above, and further in view of Zheng et al. (2004, Training effect of exchange bias in gamma-Fe2O3 coated Fe nanoparticles).
Regarding claims 5-6, Moro et al. discloses the composite of claim 1 (see previous).  Moro et al. does not expressly teach that the ferromagnetic material surface can also contain Fe2O3.  Zheng et al. discloses that Fe2O3 can be coated onto Fe nanoparticles such that an exchange bias effect can be achieved, which is useful for applications in sensors and data storage [abstract, p.1 col.1 ln.1-8].  Therefore, it would have been obvious to one of ordinary skill to modify the composite of Moro et al. by including a Fe-Fe2O3 interface such that an exchange bias effect can be achieved because it is useful for sensor and data storage applications.  Zheng et al. further discloses a Fe2O3 coating thickness of 3 nanometers, which falls within the instantly claimed range.  See MPEP 2131.03.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2005/0019558) as evidenced by, or alternatively in view of, Eerenstein et al. (2002, Origin of the increased resistivity in epitaxial Fe3O4 films).
Regarding claim 1, Verma et al. discloses a composite compact of magnetically soft powder with a magnetite coating [abstract]; wherein said magnetically soft powder can be pure iron (ie. ferromagnetic) [0012].  The examiner considers the magnetite coating of Verma et al. to meet the limitation of an oxide [0029].  
Verma et al. does not expressly teach the limitation of an interface between the ferromagnetic material and oxide having antiphase domain boundaries as instantly claimed.  However, the examiner submits that said limitation would have been naturally been expected in the composite material of Verma et al. as evidenced by Eerenstein et al.  Specifically, Eerenstein et al. teaches that it is known that thin films of 3 to 100 nanometers thick magnetite (Fe3O4) form antiphase boundaries as growth defects when the difference in lattice constant between that of Fe3O4 and the underlying substrate is large [p.1 col.1 ln.11-14, 24-26].  As stated previously, Verma et al. discloses forming thin films of 0.01 to 10 micrometers thickness magnetite on pure iron powders, which naturally have a large difference in lattice constants as would have been recognized by one of ordinary skill [0031].  Therefore, as evidenced by Eerenstein et al., the presence of antiphase boundaries, which are merely growth defects, would have been expected in the composite of Verma et al.
Alternatively, Verma et al. does not expressly teach the limitation of an interface between the ferromagnetic material and oxide having antiphase domain boundaries as instantly claimed.  Eerenstein et al. discloses that thin, epitaxial magnetite films with a presence of a high density of antiphase boundaries result in an increased resistivity of said film [p.1 col.1 ln.11-14, 24-26].  Therefore, it would have been obvious to one of ordinary skill to modify the composite of Verma et al. by incorporating a high density of antiphase boundaries in the formed magnetite coating such that increased resistivity can be achieved.
Regarding claim 2, Verma et al. and Eerenstein et al. disclose the composite of claim 1 (see previous).  Verma et al. further discloses that the magnetically soft powder can be an iron alloy such as Fe-Si, Fe-Al, or Fe-Si-Al [0012].
Regarding claim 3, Verma et al. and Eerenstein et al. disclose the composite of claim 1 (see previous).  As stated previously, Verma et al. discloses a coating of magnetite, or Fe3O4 [0029].
Regarding claim 4, Verma et al. and Eerenstein et al. disclose the composite of claim 1 (see previous).  As stated previously, Verma et al. discloses a coating thickness of 0.01 to 10 micrometers, which overlaps with that of the instant claim [0031].  See MPEP 2144.05(I).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2005/0019558) and Eerenstein et al. (2002, Origin of the increased resistivity in epitaxial Fe3O4 films) as applied to claim 1 above, and further in view of Zheng et al. (2004, Training effect of exchange bias in gamma-Fe2O3 coated Fe nanoparticles).
Regarding claims 5-6, Verma et al. and Eerenstein et al. disclose the composite of claim 1 (see previous).  Verma et al. and Eerenstein et al. do not expressly teach that the ferromagnetic material surface can also contain Fe2O3.  Zheng et al. discloses that Fe2O3 can be coated onto Fe nanoparticles such that an exchange bias effect can be achieved, which is useful for applications in sensors and data storage [abstract, p.1 col.1 ln.1-8].  Therefore, it would have been obvious to one of ordinary skill to modify the composite of Verma et al. and Eerenstein et al. by including a Fe-Fe2O3 interface such that an exchange bias effect can be achieved because it is useful for sensor and data storage applications.  Zheng et al. further discloses a Fe2O3 coating thickness of 3 nanometers, which falls within the instantly claimed range.  See MPEP 2131.03.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734